DETAILED ACTION
Summary
Claims 1-4, 6-17, and 20 are pending in the current application. Claims 1-4, 6-17, and 20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (U.S Patent 6,083,170) in view of Gatzoulis et al. (Gatzoulis, Loukianos, et al. "Three-dimensional forward-viewing intravascular ultrasound imaging of human arteries in vitro." Ultrasound in medicine & biology 27.7 (2001): 969-982.), Pruvot et al. (U.S PGPub 2008/0154137 A1), Viswanathan (U.S PGPub 2006/0074297 A1), and Park et al. (Park, Jun Woo, et al. "Haptic virtual fixture for robotic cardiac catheter navigation." Artificial organs 35.11 (2011): 1127-1131.).
Regarding Claim 1, Ben-Haim teaches 
A method for assisting in navigation of a medical instrument inside a hollow body based on a dataset provided by a sensor device of the medical instrument, the method comprising:
generating, by the sensor device (Fig. 2, 28), an image of the hollow body based on the provided dataset; (Col 6, lines 65-67) (Col 11, lines 7-12)
determining, by the control device (Fig. 8, 96), a navigation path through the hollow body for an impending movement of the medical instrument inside the hollow body; (Col 9, lines 44-51) (Col 10, lines 53-65)
generating, by the control device (Fig. 8, 96), a control signal for guidance of the medical instrument based on the determined navigation path, the control signal describing the impending movement of the medical instrument along the navigation path; and controlling, by the control device, the medical instrument with the control signal, (Col 10, lines 28-34).

Gatzoulis is related to determining the efficacy of forward facing ultrasound transducers for imaging stenosed veins (Abstract). This system is capable of using the forward facing ultrasound transducer to image, and determine the diameter (an internal extent) of the hollow body (Fig. 9) (Pg. 973-974, Geometrical Accuracy of the forward-viewing IVUS system). The system is also capable of segmenting the acquired images in order to obtain the area of the lumen (Pg. 974-975, Lumen area quantification and statistical analysis). This type of forward facing catheter would be useful for navigation, as it allows the system to avoid perforating the wall of a vessel and it allows for more precise targeting (Pg. 978, Col 2, ¶ 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ben-Haim to determine the internal extent and use the determined internal extent for determining the navigation path, as taught by Gatzoulis, because this increases the safety of the procedure by reducing the risk of the perforating the wall of the vessel, as recognized by Gatzoulis (Pg. 978, Col 2, ¶ 1).
The combination of references fails to explicitly teach wherein determining the navigation path comprises determining, based on the determined internal extent, a centerline of the internal extent of the hollow body.
Pruvot teaches a system for determining the centerline from IVUS images (Abstract). This system analyzes IVUS [0022], and segments the images in order determine the centerline of the determined internal extent [0027]+[0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to determine the centerline of the vessel based on the internal extent, as taught by Pruvot, as this provides a more accurate representation of the centerline of the vessel even if calcification is present, as recognized by Pruvot [0003].

Viswanathan teaches that the device is normally oriented along the centerline of the desired path [0031]. The path is the vasculature [0023], indicating that the desired path is defined as the centerline of the hollow body. As the navigation path is on the centerline, the navigation path is necessarily lying within a predetermined tolerance range of the centerline of the internal extent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ben-Haim so the navigation path is along the centerline of the hollow body, as taught by Viswanathan, because it simplifies the calculation of the device length, as recognized by Viswanathan [0050].
The combination is silent regarding determining a specified region around the centerline of the internal extent based on a predetermined tolerance range.
Park teaches a system for robotic navigation of a catheter (Abstract). This system determines “forbidden regions” in a vessel based on a predetermined tolerance range around the centerline of the vessel (the value k times the radius (defined by the centerline) defines the region the catheter is allowed to move in. The value k is predetermined) (Pg. 1129, Col 1, FRVF).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine a specified region around the centerline based on a predetermined tolerance range, as taught by Park, because defining a predetermined region about the centerline around the centerline where the medical instrument is allowed, and where the medical instrument is not allowed, to move increases the safety of the procedure by reducing the likelihood of the medical instrument puncturing the hollow body in the higher risk regions, as recognized by Park (Pg. 1127-1128, Col 2-1) (Abstract).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Ben-Haim further teaches determining, by the control device, a relative position of the medical instrument in relation to the hollow body based on the dataset, wherein the navigation path is determined based on the relative position of the medical instrument (the system analyzes the intravascular ultrasound images to determine a navigation path to avoid collisions with obstructions (Col 11, lines 7-12). Therefore, the 
Regarding Claims 8 and 9, the combination references teaches the invention substantially as claimed. Ben-Haim further teaches wherein the dataset is provided by the sensor device, the sensor device comprising an intravascular ultrasound (IVUS) sensor (the medical device is a catheter, which contains ultrasound transducers as a sensor (Col 2, lines 17-23). This transducer is an intravascular ultrasound sensor, as it takes images inside the blood vessel (Col 11, lines 7-12)).
Regarding Claims 10, the combination references teaches the invention substantially as claimed. Ben-Haim further teaches wherein the medical device is a catheter (the medical device is a catheter, which contains ultrasound transducers as a sensor (Col 2, lines 17-23).
Regarding Claim 12, Ben-Haim teaches a medical apparatus comprising: 
a medical instrument; (Fig. 1, 20)
and a controller (Fig. 8, 96) configured to assist in navigation of the medical instrument inside a hollow body based on a dataset, the controller further configured to: 
the image of the hollow body being based on the provided dataset; and (Col 6, lines 65-67) (Col 11, lines 7-12)
determine a navigation path through the hollow body for an impending movement of the medical instrument inside the hollow body; (Col 9, lines 44-51) (Col 10, lines 53-65)
generate a control signal for guidance of the medical instrument based on the determined navigation path, the control signal describing the impending movement of the medical instrument along the navigation path; and control the medical instrument with the control signal (Col 10, lines 28-34).
While Ben Haim teaches determining a navigation path of based on analysis of a generated image (Col 11, lines 7-12), Ben Haim fails to explicitly teach determine an internal extent of the hollow body based on measurements of the hollow body or by segmentation of an image of the hollow body determining, wherein the internal extent is an internal measurement of the hollow body, or that the navigation path is determined based on the determined internal extent.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ben-Haim to determine the internal extent and use the determined internal extent for navigation, as taught by Gatzoulis, because this increases the safety of the procedure by reducing the risk of the perforating the wall of the vessel, as recognized by Gatzoulis (Pg. 978, Col 2, ¶ 1).
The combination of references fails to explicitly teach wherein determining the navigation path comprises determining, based on the determined internal extent, a centerline of the internal extent of the hollow body.
Pruvot teaches a system for determining the centerline from IVUS images (Abstract). This system analyzes IVUS [0022], and segments the images in order determine the centerline of the internal extent [0027]+[0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to determine the centerline of the vessel based on the internal extent, as taught by Pruvot, as this provides a more accurate representation of the centerline of the vessel even if calcification is present, as recognized by Pruvot [0003].
The combination fails to explicitly teach defining the navigation path as lying within the specified region around the centerline of the internal extent
Viswanathan teaches that the device is normally oriented along the centerline of the desired path [0031]. The path is the vasculature [0023], indicating that the desired path is defined as the centerline of the hollow body. As the navigation path is on the centerline, the navigation path is necessarily lying within a predetermined tolerance range of the centerline of the internal extent.
[0050].
The combination fails to explicitly teach determination of a specified region around the centerline of the internal extent based on a predetermined tolerance range.
Park teaches a system for robotic navigation of a catheter (Abstract). This system determines “forbidden regions” in a vessel based on a predetermined tolerance range around the centerline of the vessel (the value k times the radius (defined by the centerline) defines the region the catheter is allowed to move in. The value k is predetermined) (Pg. 1129, Col 1, FRVF).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine a specified region around the centerline based on a predetermined tolerance range, as taught by Park, because defining a predetermined region about the centerline around the centerline where the medical instrument is allowed, and where the medical instrument is not allowed, to move increases the safety of the procedure by reducing the likelihood of the medical instrument puncturing the hollow body in the higher risk regions, as recognized by Park (Pg. 1127-1128, Col 2-1) (Abstract).
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Ben-Haim further teaches wherein the medical instrument comprises a sensor device, the dataset being provided by the sensor device (Col 2, lines 17-23).
Regarding Claims 14, the combination references teaches the invention substantially as claimed. Ben-Haim further teaches wherein the dataset is provided a sonographic sensor device (the medical device is a catheter, which contains ultrasound transducers as a sensor (Col 2, lines 17-23)).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Ben-Haim further teaches wherein the controller is configured to determine a relative position of the medical instrument in relation to the hollow body based on the dataset, and wherein the navigation path is determined based on the relative position of the medical instrument (the system analyzes the (Col 11, lines 7-12). Therefore, the system must know the relative position of the medical device with the hollow body, because it cannot avoid obstructions, which are a part of the hollow body, unless it knows the relationship between the medical device and the obstruction).
Regarding Claim 20, the combination teaches the invention substantially as claimed. Ben-Haim further teaches repeating the determining of the internal extent (Col 10, lines 42-52), the determining of the navigation path, the generating of the control signal, and the controlling of the medical instrument sequentially as the medical instrument moves along the inside of the hollow body (Col 9, lines 44-60).
One of ordinary skill would recognize that, as the system of Ben-Haim navigates the catheter to the target location using pulsed ultrasound, the steps of the combination (e.g. determining the internal extent) would be repeated for every pulse (which is repeated) in order to automatically navigate the catheter. Therefore, the combination teaches the invention as claimed. 

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Gatzoulis, Pruvot, Viswanathan, and Park as applied to claims 1 and 12 above, and further in view of Alvarez et al (U.S PGPub 2010/0280320 A1).
Regarding Claim 3 and 4, the combination of references teaches the invention substantially as claimed. While it is implied that the catheter changes shape to match the vasculature, the combination of references fails to explicitly teach:
generating, by the control device, another control signal to shape the medical instrument to match a profile of the hollow body.
Alvarez teaches a catheter that changes shape to match the curvature, or shape, of blood vessels [0058] in order to better perform complex, minimally invasive procedures [0003]. As the catheter moves through the vasculature, the proximal portion of the catheter changes shape to match the shape of the vasculature. Then the distal position is advanced and changes shape to match the next curvature. This portion by portion change of shape to match the vasculature means the catheter has point by point accuracy, as each portion, or point, changes independently to match the vasculature, or hollow body [0090]. Furthermore, the catheter is controlled by a keyboard which transmits data to a control station. The station sends a signal to change the shape of the catheter [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the catheter navigation assistance system of Ben-Haim to use the shape changing catheter, as taught by Alvarez. One of ordinary skill would have been motivated to make this modification because the catheter is easy to manipulate, and better suited for performing complex, minimally invasive procedures as recognized by Alvarez [0003].
Regarding Claim 16 and 17, the combination of references teaches the invention substantially as claimed. While it is implied that the catheter changes shape to match the vasculature, the combination of references fails to explicitly teach: 
generating, by the control device, another control signal to shape the medical instrument to match a profile of the hollow body.
Alvarez teaches a catheter that changes shape to match the curvature, or shape, of blood vessels [0058] in order to better perform complex, minimally invasive procedures [0003]. As the catheter moves through the vasculature, the proximal portion of the catheter changes shape to match the shape of the vasculature. Then the distal position is advanced and changes shape to match the next curvature. This portion by portion change of shape to match the vasculature means the catheter has point by point accuracy, as each portion, or point, changes independently to match the vasculature, or hollow body [0090]. Furthermore, the catheter is controlled by a keyboard which transmits data to a control station. The station sends a signal to change the shape of the catheter [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the catheter navigation assistance system of Ben-Haim to use the shape changing catheter, as taught by Alvarez. One of ordinary skill would have been motivated to make this modification because the catheter is easy to manipulate, and better suited for performing complex, minimally invasive procedures as recognized by Alvarez [0003].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Gatzoulis, Pruvot, Viswanathan, and Park as applied to claim 1 above, and further in view of Galel (U.S Patent 5,492,131).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. However, the combination of references fails to explicitly teach determining a distance to the internal wall based on the dataset.
Galel teaches that the control system compares the actual location value to the desired target (Col 2, ln 21-30). Furthermore, Col 2, ln 55-61, details that they sense how far the catheter tip is from a vessel wall. The controller keeps the catheter on a navigation path or a prescribed distance from the vessel wall (Col. 2, ln 55-61). This prescribed distance is a minimum distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the catheter navigation system of Ben-Haim to have the catheter receive control signals that dictates the path it takes so it remains a minimum distance from the vessel wall, as taught by Galel. On of ordinary skill would have been motivated to make this modification because the use of control signals dictating navigation increases the direction control of the catheter, as recognized by Galel (Col 2, ln 4-5).
The combination fails to explicitly teach wherein the navigation path lies in the specified region at a specified minimum distance from the wall.
Viswanathan teaches that the device is normally oriented along the centerline of the desired path [0031]+[0048]. The path is the vasculature [0023], indicating that the desired path is the centerline of the hollow body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ben-Haim so the navigation path is along the centerline of the hollow body, as taught by Viswanathan, because it simplifies the calculation of the device length, as recognized by Viswanathan [0050]. One of ordinary skill would recognize the combination of Galel (which teaches maintaining the device a specified distance from the wall) and Viswanathan (which teaches navigating the device in a specified region of the vessel) would suggest navigating the device in a specified region a minimum distance from the wall.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Gatzoulis, Pruvot, Viswanathan, and Park as applied to claims 1 above, and further in view of Manwaring et al (U.S Patent 5,638,819).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach the step of determining, by the control device, a distance of the medical instrument from a specified site on an internal wall of the hollow body, wherein the determined navigation path leads to the specified site. 
Manwaring teaches a system for helping to guide a medical device to a target (Abstract). This system contains both a distance-to-target feature, which specifies a distance of the medical device to a target, (Col 10, ln 13-14) and a trajectory feature which maps the navigation path to a target (Col 9, ln 6-16). These distances are tracked in real-time (Col 2, ln 44-45). This is done inside a body part, which is hollow, and the site could be on a wall (Col 2, ln 50-60). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date to modify the catheter navigation system of Ben-Haim to measure the distance to a specific site on a body, as taught by Manwaring. One of ordinary skill would have been motivated to make this modification because the system allows for the trajectory guidance in real time, as recognized by Manwaring (Col 2, ln 44-45).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim in view of Gatzoulis, Galel, Pruvot, Viswanathan, and Park.
Regarding Claim 11, Ben-Haim teaches a control device comprising: 
a processor configured to assist in navigation of a medical instrument inside a hollow body based on a dataset provided by a sensor device of the medical instrument (Fig. 2, 40), the processor further configured to: 
determine a navigation path through the hollow body for an impending movement of the medical instrument inside the hollow body by the sensor device; (Col 9, lines 44-51) (Col 10, lines 53-65)
(Col 10, lines 28-34).
While Ben Haim teaches determining a navigation path of based on analysis of a generated image (Col 11, lines 7-12), Ben Haim fails to explicitly teach determine an internal extent of the hollow body based on measurements of the hollow body by the sensor device, wherein the internal extent is an internal measurement or shape of the hollow body, or that the navigation path is determined based on the determined internal extent.
Gatzoulis is related to determining the efficacy of forward facing ultrasound transducers for imaging stenosed veins (Abstract). This system is capable of using the forward facing ultrasound transducer to image, and determine the diameter (an internal extent) of the hollow body (Fig. 9) (Pg. 973-974, Geometrical Accuracy of the forward-viewing IVUS system). The system was also capable of segmenting the acquired images in order to obtain the area of the lumen (Pg. 974-975, Lumen area quantification and statistical analysis). This type of forward facing catheter would be useful for navigation, as it allows the system to avoid perforating the wall of a vessel and it allows for more precise targeting (Pg. 978, Col 2, ¶ 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ben-Haim to determine the internal extent and use the determined internal extent for navigation, as taught by Gatzoulis, because this increases the safety of the procedure by reducing the risk of the perforating the wall of the vessel, as recognized by Gatzoulis (Pg. 978, Col 2, ¶ 1).
However, the combination of references fails to explicitly teach the determination of the internal extent comprising measurement of a distance to the internal wall of the hollow body.
Galel teaches that the control system compares the actual location value to the desired target (Col 2, ln 21-30). Furthermore, Col 2, ln 55-61, details that they sense how far the catheter tip is from a vessel wall. The controller keeps the catheter on a navigation path or a prescribed distance from the vessel wall (Col. 2, ln 55-61). This prescribed distance is a minimum distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the catheter navigation system of Ben-Haim to have the catheter receive control signals that (Col 2, ln 4-5). 
The combination of references fails to explicitly teach wherein determining the navigation path comprises determining, based on the determined internal extent, a centerline of the internal extent of the hollow body.
Pruvot teaches a system for determining the centerline from IVUS images (Abstract). This system analyzes IVUS [0022], and segments the images in order determine the centerline of the vessel [0027]+[0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to determine the centerline of the vessel based on the internal extent, as taught by Pruvot, as this provides a more accurate representation of the centerline of the vessel even if calcification is present, as recognized by Pruvot [0003].
The combination fails to explicitly teach defining the navigation path as lying within the specified region around the centerline of the internal extent
Viswanathan teaches that the device is normally oriented along the centerline of the desired path [0031]. The path is the vasculature [0023], indicating that the desired path is defined as the centerline of the hollow body. As the navigation path is on the centerline, the navigation path is necessarily lying within a predetermined tolerance range of the centerline of the internal extent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ben-Haim so the navigation path is along the centerline of the hollow body, as taught by Viswanathan, because it simplifies the calculation of the device length, as recognized by Viswanathan [0050].
The combination fails to explicitly teach determination of a specified region around the centerline of the internal extent based on a predetermined tolerance range.
Park teaches a system for robotic navigation of a catheter (Abstract). This system determines “forbidden regions” in a vessel based on a predetermined tolerance range around the centerline of the vessel (the value k times the radius (defined by the centerline) defines the region the catheter is allowed to move in. The value k is predetermined) (Pg. 1129, Col 1, FRVF).
.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neither Ben-Haim, Gatzoulis, Pruvot, nor Viswanathan were relied on to teach the “specified region”. Park was brought in to teach that limitation. Therefore, claims 1, 11, and 12 remain rejected under 35 USC 103. The dependent claims also remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glossop (U.S PGPub 2007/0055128 A1), which teaches an endoscopy system which determines the most likely path of an endoscope through a hollow body.
Hunter et al. (U.S PGPub 2012/0046521 A1), which teaches a virtual bronchoscopy system which renders a view of the instrument from the point of view of the instrument.
Holsing et al. (U.S PGPub 2013/0223702 A1), which teaches a system for determining a centerline of airways in the lung.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793